Citation Nr: 0804768	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 
2003, for the award of service connection for tinnitus.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2004 and February 2005, of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran was afforded a Board Central Office hearing with 
the undersigned Veterans Law Judge in December 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.  

With regard to the veteran's petition to reopen his claim for 
bilateral hearing loss, to establish jurisdiction over this 
issue, the Board must first consider whether new and material 
evidence has been submitted to reopen the claim.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The Board concludes that the veteran has raised inextricably 
intertwined issues that have not been addressed by the agency 
of original jurisdiction.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims.

The veteran filed his original claim of entitlement to 
service connection for bilateral hearing loss and tinnitus in 
June 1970.  By rating decision dated in February 1971, the 
veteran's claims were denied.  The veteran did not appeal 
this decision and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).  In February 2003, the veteran petitioned the RO to 
reopen his claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  In February 2004, the 
RO denied the veteran's claims, noting that new and material 
evidence had not been submitted.  The veteran filed a notice 
of disagreement (NOD) in October 2004 with the RO's denial of 
his bilateral hearing loss claim.  Inexplicably, in February 
2005, the RO issued the veteran a statement of the case for 
his bilateral hearing loss claim on the merits.  The veteran 
subsequently perfected his appeal in March 2005.

Concurrently, the RO issued a rating decision in February 
2005, granting the veteran's claim for tinnitus, again 
inexplicably, on the merits.  In March 2005, the veteran 
submitted a NOD with the effective date assigned to his 
tinnitus rating (February 28, 2003) and subsequently 
perfected his appeal in November 2005.  

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The United States Court 
of Appeals for Veterans Claims (Court) held that a final 
decision of the Secretary was subject to revision only on the 
grounds of clear and unmistakable error (CUE), or upon the 
presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the appellant's awards.  The Court concluded that 
there was no proper claim, and dismissed the case.
Applying the holding in Rudd to the facts of this case, and 
as noted above, the February 1971 rating decision is final.  
During the veteran's hearing, he alleged CUE in the 1971 RO 
decision denying his bilateral hearing loss and tinnitus 
claims.  

Here, the RO has not yet adjudicated the recently raised CUE 
issues.  The Board finds that the veteran's claim for an 
effective date prior to February 28, 2003, for the award of 
service connection for tinnitus and the veteran's petition to 
reopen entitlement to service connection for bilateral 
hearing loss, and his claims with regard to CUE in the 
February 1971 rating decision are inextricably intertwined, 
since the CUE claims are attacking the finality of a prior 
final rating decision.  Therefore, the claim for an earlier 
effective date for tinnitus and the new and material evidence 
to reopen claim for bilateral hearing loss must be held in 
abeyance and remanded to the RO to be addressed after initial 
adjudication of the CUE claims.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
notice of VA's duties to notify and 
assist, compliant with current caselaw.  
Specifically, the veteran should be 
provided notice compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO/AMC should then adjudicate 
the claims of CUE in the February 1971 
rating decision that denied service 
connection for tinnitus and bilateral 
hearing loss.

3.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
readjudicate the issues of an effective 
date prior to February 28, 2003, for the 
award of service connection for tinnitus 
and whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
bilateral hearing loss (or if CUE is 
found, the revised issue of service 
connection for bilateral hearing loss).  
If any claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

